             Case 3:20-cv-06060-WHO Document 19 Filed 02/08/21 Page 1 of 3




     Michael H. Kim, Esq. (State Bar No. 200792)
 1
     Adam K. Tanouye, Esq. (State Bar No. 304711)
 2   MICHAEL H. KIM, P.C.
     475 El Camino Real, Suite 309
 3   Millbrae, CA 94030
     Telephone: (650) 697-8899
 4
     Facsimile: (650) 697-8896
 5
     Attorney for Plaintiff
 6   YESENIA AGUINIGA GALVAN
 7
 8   Adam Y. Siegel, Esq. (State Bar No. 238568)
     JACKSON LEWIS, P.C.
 9   725 South Figueroa Street, Suite 2500
10   Los Angeles, CA 90017-5408
     Telephone: (213) 689-0404
11   Facsimile: (415) 689-0430
12   Attorneys for Defendant
13   CLAIRE’S BOUTIQUES, INC.

14
                                  UNITED STATES DISTRICT COURT
15
16                               NORTHERN DISTRICT OF CALIFORNIA

17   YESENIA AGUINIGA GALVAN,                        ) Case No. 3:20-cv-06060-WHO
                                                     )
18
                    Plaintiff,                       ) STIPULATION AND ORDER OF
19          vs.                                      ) DISMISSAL WITH PREJUDICE
                                                     )
20   CLAIRE’S BOUTIQUES, INC.; DOES 1                )
     through 100,                                    )
21
                                                     )
22                  Defendants.                      )
                                                     )
23                                                   )
24                                                   )
                                                     )
25
26          IT IS HEREBY STPULATED AND AGREED by and between the parties and/or their

27   respective counsel that the above-captioned action is dismissed with prejudice against all parties
28   pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.


                                       STIPULATION FOR DISMISSAL

                                                       1
            Case 3:20-cv-06060-WHO Document 19 Filed 02/08/21 Page 2 of 3




 1
 2
 3   Dated: January 15, 2021            MICHAEL H. KIM, P.C.

 4                                      _/s/ Michael H. Kim________________
                                        Michael H. Kim, Esq.
 5                                      Adam K. Tanouye, Esq.
 6                                      Attorney for Plaintiff
                                        YESENIA AGUINIGA GALVAN
 7
 8
 9   Dated: January 15, 2021            JACKSON LEWIS, P.C.
10
11                                      _/s/ Adam Y. Siegel ________________
                                        Adam Y. Siegel, Esq.
12                                      Attorneys for Defendant
13                                      CLAIRE’S BOUTIQUES, INC.

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                               STIPULATION FOR DISMISSAL

                                            2
             Case 3:20-cv-06060-WHO Document 19 Filed 02/08/21 Page 3 of 3




 1                                                ORDER
 2           Based upon the parties’ stipulation, and good cause otherwise appearing, this action is
 3   dismissed with prejudice and the parties to bear their own legal fees and costs. The clerk is
 4   directed to close this case.
 5
 6           February 8, 2021
     Dated: ______________                                 _____________________________
 7
                                                           United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       STIPULATION FOR DISMISSAL

                                                       3
